EXHIBIT 10.8

NANOMETRICS INCORPORATED

2005 EQUITY INCENTIVE PLAN

(as amended and restated on March 7, 2007)

1. Purposes of the Plan. The purposes of this Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Service Providers, and

 

  •  

to promote the success of the Company’s business.

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Stock Appreciation Rights, Performance Shares and
Restricted Stock Units, as determined by the Administrator at the time of grant.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles.

(c) “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where Awards are, or will be, granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Stock Appreciation Rights, Performance Shares or
Restricted Stock Units.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Board” means the Board of Directors of the Company.

(h) “Cash Position” means the Company’s level of cash and cash equivalents.



--------------------------------------------------------------------------------

(i) “Change in Control” means the occurrence of any of the following events, in
one or a series of related transactions:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or a Company
employee benefit plan, including any trustee of such plan acting as trustee, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or

(ii) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iii) the sale or disposition by the Company of all or substantially all the
Company’s assets; or

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are Directors as of the date this Plan is approved
by the Board, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors and
whose election or nomination was not in connection with any transaction
described in (i) or (ii) above or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(l) “Common Stock” means the common stock of the Company.

(m) “Company” means Nanometrics Incorporated, a Delaware corporation.

(n) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services and who is compensated for such
services.

(o) “Continuous Status as a Service Provider” means the absence of any
interruption or termination of the employment or service relationship with the
Company or any Subsidiary. Continuous Status as a Service Provider shall not be
considered interrupted in the case of (i) medical leave, military leave, family
leave, or any other leave of absence approved by the Administrator, provided, in
each case, that such leave does not result in termination of the employment and
service relationship with the Company or any Subsidiary, as the case may be,
under

 

-2-



--------------------------------------------------------------------------------

the terms of the respective Company policy for such leave; however, vesting may
be tolled while a Service Provider is on an approved leave of absence under the
terms of the respective Company policy for such leave; or (ii) in the case of
transfers between locations of the Company or between the Company, its Parent or
any Subsidiary, or any successor. For purposes of Incentive Stock Options, no
such leave may exceed ninety days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then three
(3) months following the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.

(p) “Director” means a member of the Board.

(q) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(r) “Dividend Equivalent” means a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant.

(s) “Earnings Per Share” means as to any Performance Period, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

(t) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Chairman nor as a Director nor payment of a director’s fee by the Company shall
be sufficient to constitute “employment” by the Company.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(v) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (ii) the exercise price of an outstanding Award is reduced. The
terms and conditions of any Exchange Program will be determined by the
Administrator in its sole discretion.

(w) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system, on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

-3-



--------------------------------------------------------------------------------

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(x) “Fiscal Year” means a fiscal year of the Company.

(y) “Individual Performance Objective” means as to a Participant, the objective
and measurable goals set by a “management by objectives” process and approved by
the Committee (in its discretion).

(z) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder and is expressly designated by the Administrator at the
time of grant as an incentive stock option.

(aa) “Marketing and Sales Expenses as a Percentage of Sales” means as to any
Performance Period, the Company’s or a business unit’s marketing and sales
expenses stated as a percentage of sales, determined in accordance with
generally accepted accounting principles.

(bb) “Net Income as a Percentage of Sales” means as to any Performance Period,
the Company’s or a business unit’s Net Income stated as a percentage of sales,
determined in accordance with generally accepted accounting principles.

(cc) “Net Income” means as to any Performance Period, the income after taxes of
the Company or a business unit determined in accordance with generally accepted
accounting principles, provided that prior to the beginning of the Performance
Period, the Committee shall determine whether any significant item(s) shall be
included or excluded from the calculation of Net Income with respect to one or
more Participants.

(dd) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(ee) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(ff) “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

(gg) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.

 

-4-



--------------------------------------------------------------------------------

(hh) “Outside Director” means a Director who is not an Employee.

(ii) “Option” means a stock option granted pursuant to the Plan.

(jj) “Participant” means the holder of an outstanding Award granted under the
Plan.

(kk) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(ll) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Cash Position,
(c) Earnings Per Share, (d) Individual Performance Objectives, (e) Marketing and
Sales Expenses as a Percentage of Sales, (f) Net Income as a Percentage of
Sales, (g) Net Income, (h) Operating Cash Flow, (i) Operating Income, (j) Return
on Assets, (k) Return on Equity, (l) Return on Sales, and (m) Total Shareholder
Return. The Performance Goals may differ from Participant to Participant and
from Award to Award. The Committee shall appropriately adjust any evaluation of
performance under a Performance Goal to exclude (i) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial conditions and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, or (ii) the effect of any changes in accounting
principles affecting the Company’s or a business units’ reported results. Any
criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, passage of time and/or against
another company or companies), (iii) on a per-share basis, (iv) against the
performance of the Company as a whole or of a business unit of the Company,
and/or (v) to the extent not otherwise specified by the definition of the
Performance Goal, on a pre-tax or after-tax basis.

(mm) “Performance Period” means the time period of any Fiscal Year or such
longer period as determined by the Committee in its sole discretion during which
the performance objectives must be met.

(nn) “Performance Share” means a performance share Award granted to a
Participant pursuant to Section 14.

(oo) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time (including the continuation of employment or service),
the achievement of target levels of performance, or the occurrence of other
events as determined by the Administrator.

(pp) “Plan” means this 2005 Equity Incentive Plan.

(qq) “Restricted Stock” means shares of Common Stock granted pursuant to
Section 12 of the Plan, as evidenced by an Award Agreement.

 

-5-



--------------------------------------------------------------------------------

(rr) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 13.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

(ss) “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.

(tt) “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average shareholder’s equity, determined in accordance with generally
accepted accounting principles.

(uu) “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

(vv) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(ww) “Section 16(b)” means Section 16(b) of the Exchange Act.

(xx) “Service Provider” means an Employee, Director or Consultant.

(yy) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 17 of the Plan.

(zz) “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted pursuant to Section 10 below.

(aaa) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(bbb) “Total Shareholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.

3. Stock Subject to the Plan. Subject to the provisions of Section 17 of the
Plan, the maximum aggregate number of Shares which may issued under the Plan is
1,200,000 Shares, plus an annual increase to be added on the first day of the
Company’s Fiscal Year for three years beginning in 2006 and ending after the
2008 annual increase equal to the least of (i) 3% of the outstanding Shares on
such date or (ii) an amount determined by the Board. The Shares may be
authorized, but unissued, or reacquired Common Stock.

Any Shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3 as one Share for every Share subject thereto. Any
Shares of Restricted Stock or Shares subject to Performance Shares or Restricted
Stock Units with a per share or unit purchase price

 

-6-



--------------------------------------------------------------------------------

lower than 100% of Fair Market Value on the date of grant shall be counted
against the numerical limits of this Section 3 as two Shares for every one Share
subject thereto. To the extent that a Share that was subject to an Award that
counted as two Shares against the Plan reserve pursuant to the preceding
sentence is recycled back into the Plan under the next paragraph of this
Section 3, the Plan shall be credited with two Shares.

If an Award expires or becomes unexercisable without having been exercised in
full or is surrendered pursuant to an Exchange Program, or, with respect to
Options, Restricted Stock, Performance Shares or Restricted Stock Units, is
forfeited to or repurchased by the Company, the unpurchased Shares (or for
Awards other than Options and SARs, the forfeited or repurchased shares) which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated). With respect to SARs, Shares actually
issued pursuant to an SAR as well as the Shares withheld to pay the exercise
price shall cease to be available under the Plan. Shares that have actually been
issued under the Plan under any Award shall not be returned to the Plan and
shall not become available for future distribution under the Plan; provided,
however, that if Shares of Restricted Stock, Performance Shares or Restricted
Stock Units are repurchased by the Company at their original purchase price or
are forfeited to the Company, such Shares shall become available for future
grant under the Plan. Shares used to pay the exercise price of an Option or the
purchase price of Restricted Stock shall not become available for future grant
or sale under the Plan. Shares used to satisfy tax withholding obligations shall
not become available for future grant or sale under the Plan. To the extent an
Award under the Plan is paid out in cash rather than stock, such cash payment
shall not reduce the number of Shares available for issuance under the Plan. Any
payout of Dividend Equivalents, because they are payable only in cash, shall not
reduce the number of Shares available for issuance under the Plan. Conversely,
any forfeiture of Dividend Equivalents shall not increase the number of Shares
available for issuance under the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. The Board or different Committees with
respect to different groups of Service Providers may administer the Plan.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (a) the Board or (b) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

-7-



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of shares of Common Stock or equivalent units to
be covered by each Award granted hereunder;

(iv) to approve forms of Award Agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the date of grant, the time or times
when Awards may be exercised (or are earned) (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

(vi) to institute an Exchange Program; however, the Administrator may not
institute an Exchange Program without shareholder approval.

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under foreign tax laws;

(ix) to modify or amend each Award (subject to Section 19(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options and SARs longer than is otherwise provided for
in the Plan;

(x) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise of
an Option, SAR or right to purchase Restricted Stock or upon vesting or payout
of another Award, that number of Shares or cash having a Fair Market Value equal
to the minimum amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by a Participant to have Shares
or cash withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

(xi) to determine whether Awards will be adjusted for Dividend Equivalents;

 

-8-



--------------------------------------------------------------------------------

(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

5. Eligibility. Awards may be granted to Service Providers; provided, however,
that Incentive Stock Options may be granted only to Employees.

6. No Employment Rights. Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s relationship
as an Employee or other Service Provider with the Company or its Subsidiaries,
nor shall they interfere in any way with the Participant’s right or the
Company’s or Subsidiary’s right, as the case may be, to terminate such
relationship at any time, with or without cause.

7. Code Section 162(m) Provisions.

(a) Option and SAR Annual Share Limit. No Participant shall be granted, in any
Fiscal Year, Options and Stock Appreciation Rights to purchase more than 500,000
Shares; provided, however, that such limit shall be 250,000 Shares in the
Participant’s first Fiscal Year of Company service.

(b) Restricted Stock, Performance Share and Restricted Stock Unit Annual Limit.
No Participant shall be granted, in any Fiscal Year, more than 250,000 Shares in
the aggregate of the following: (i) Restricted Stock, (ii) Performance Shares,
or (iii) Restricted Stock Units; provided, however, that such limit shall be
125,000 Shares in the Participant’s first Fiscal Year of Company service.

(c) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock, Performance Shares or Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Performance Shares or Restricted Stock Units to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Restricted Stock, Performance Shares or Restricted Stock Units which are
intended to qualify under Section 162(m) of the Code, the Administrator shall
follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).

(d) Changes in Capitalization. The numerical limitations in Sections 7(a) and
(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 17(a).

 

-9-



--------------------------------------------------------------------------------

(e) If an Award is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 17 of the
Plan), the cancelled Award will be counted against the limits set forth in
subsections (a) and (b) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

8. Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 19 of the Plan.

9. Stock Options.

(a) Type of Option. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However, not
withstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 9(a), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

(b) Term. The term of each Option shall be stated in the Award Agreement. In the
case of an Incentive Stock Option, the term shall be ten (10) years from the
date of grant or such shorter term as may be provided in the Award Agreement.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant or such shorter term
as may be provided in the Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option granted to an Employee who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the per Share exercise price will be no less than 110%
of the Fair Market Value per Share on the date of grant.

(2) In the case of all other Options, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

-10-



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

(iii) Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Subject to Applicable
Laws, such consideration may consist entirely of:

(1) cash;

(2) check;

(3) promissory note;

(4) other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option shall be
exercised and which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

(5) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(6) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;

(7) any combination of the foregoing methods of payment;

(8) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or

(9) any combination of the foregoing methods of payment.

10. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

 

-11-



--------------------------------------------------------------------------------

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider, subject to the
limits set forth in Section 7.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of SARs granted under the Plan.

(d) Exercise of SARs. SARs will be exercisable on such terms and conditions as
the Administrator, in its sole discretion, will determine.

(e) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

(f) Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement; provided, however, that no SAR will have a term of more than
ten (10) years from the date of grant.

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the SAR is exercised.

(h) Form of Payment. The Company’s obligation arising upon the exercise of a SAR
may be paid in Common Stock or in cash, or in any combination of Common Stock
and cash, as the Administrator, in its sole discretion, may determine. Shares
issued upon the exercise of a SAR shall be valued at their Fair Market Value as
of the date of exercise.

11. Exercise of Option or SAR.

(a) Procedure for Exercise; Rights as a Shareholder. Any Option or SAR granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the terms of
the Option or SAR) from the person entitled to exercise the Option or SAR, and
(ii) full payment for the Shares with respect to which the Option is exercised.
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Award Agreement and the Plan. Shares
issued upon exercise of an Option or SAR shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer

 

-12-



--------------------------------------------------------------------------------

agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Awarded Stock, notwithstanding
the exercise of the Option. The Company shall issue or cause to be issued (and
which issuance may be in electronic entry form) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 17 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised. Exercise of
a SAR in any manner shall, to the extent the SAR is exercised, result in a
decrease in the number of Shares which thereafter shall be available for
purposes of the Plan, and the SAR shall cease to be exercisable to the extent it
has been exercised.

(b) Termination of Continuous Status as a Service Provider. Upon termination of
a Participant’s Continuous Status as a Service Provider (other than termination
by reason of the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR within such period of time as is specified in
the Award Agreement to the extent that the Award is vested on the date of
termination (but in no event later than the expiration of the term of such Award
as set forth in the Award Agreement). In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for three (3) months
following the Participant’s termination. If the Option or SAR is not so
exercised within the time specified herein, the Option or SAR shall terminate,
and the Shares covered by such Option or SAR shall revert to the Plan. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option or SAR, the Shares
covered by the unvested portion of the Option or SAR will revert to the Plan on
the date one (1) month following the Participant’s termination. Notwithstanding
the foregoing, in no event shall an Option or SAR be exercisable after the
expiration of the term of the Award as provided in the Award Agreement.

(c) Disability of Participant. If a Participant terminates his or her Continuous
Status as a Service Provider as a result of his or her Disability, the
Participant may exercise his or her Option or SAR within such period of time as
is specified in the Award Agreement to the extent the Option or SAR is vested on
the date of termination (but in no event later than the expiration of the term
of such Option or SAR as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the Option or SAR shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
after termination, the Participant does not exercise his or her Option or SAR
within the time specified herein, the Option or SAR shall terminate, and the
Shares covered by such Option or SAR shall revert to the Plan. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option or SAR, the Shares covered by the
unvested portion of the Option or SAR will revert to the Plan on the date one
(1) month following the Participant’s termination. Notwithstanding the
foregoing, in no event shall an Option or SAR be exercisable after the
expiration of the term of the Award as provided in the Award Agreement.

(d) Death of Participant. If a Participant dies while a Service Provider, the
Option or SAR may be exercised following the Participant’s death within such
period of time as is specified in the Award Agreement (but in no event may the
option be exercised later than the expiration of the

 

-13-



--------------------------------------------------------------------------------

term of such Option or SAR as set forth in the Award Agreement), by the
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option or SAR is
transferred pursuant to the Participant’s will or in accordance with the laws of
descent and distribution. In the absence of a specified time in the Award
Agreement, the Option or SAR shall remain exercisable for twelve (12) months
following Participant’s death. If the Option or SAR is not so exercised within
the time specified herein, the Option or SAR shall terminate, and the Shares
covered by such Option or SAR shall revert to the Plan. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option or SAR, the Shares covered by the
unvested portion of the Option or SAR will revert to the Plan on the date one
(1) month following the Participant’s termination. Notwithstanding the
foregoing, in no event shall an Option or SAR be exercisable after the
expiration of the term of the Award as provided in the Award Agreement.

12. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan
(including the limits set forth in Section 7), the Administrator, at any time
and from time to time, may grant Shares of Restricted Stock to Service Providers
in such amounts as the Administrator, in its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

(c) Transferability. Unless determined otherwise by the Administrator, Shares of
Restricted Stock may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution until the end of the applicable Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(i) General Restrictions. The Administrator may set restrictions based upon the
achievement of Company-wide, departmental, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws, or any other basis determined by the
Administrator in its discretion.

(ii) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Restricted
Stock to qualify as “performance-based compensation” under

 

-14-



--------------------------------------------------------------------------------

Section 162(m) of the Code. In granting Restricted Stock which is intended to
qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Restricted Stock under Section 162(m) of the Code
(e.g., in determining the Performance Goals).

(e) Removal of Restrictions. Except as otherwise provided in this Section 12,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

13. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units (subject to the limitations set forth in
Section 7) and the form of payout, which, subject to Section 13(d), may be left
to the discretion of the Administrator.

(b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.

(i) General Restrictions. The Administrator may set vesting criteria based upon
the achievement of Company-wide, departmental, business unit, or individual
goals (including, but not limited to, continued employment or service),
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

(ii) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
performance objectives based upon the achievement

 

-15-



--------------------------------------------------------------------------------

of Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Restricted Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock Units that are intended to qualify under
Section 162(m) of the Code, the Committee shall follow any procedures determined
by it from time to time to be necessary or appropriate to ensure qualification
of the Restricted Stock Units under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Award Agreement. Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Award
Agreement. The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof. Shares represented by
Restricted Stock Units that are fully paid in cash again shall be available for
grant under the Plan.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company.

14. Performance Shares.

(a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Service Providers at any time as
shall be determined by the Administrator, in its sole discretion. Subject to
Section 7 hereof, the Administrator shall have complete discretion to determine
the number of Shares subject to a Performance Share Award granted to any Service
Provider.

(b) Value of Performance Shares. Each Performance Share will have an initial
value equal to the Fair Market Value of a Share on the date of grant.

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Shares that will
be paid out to the Service Providers. Each Award of Performance Shares will be
evidenced by an Award Agreement that will specify the performance period during
which the applicable objectives must be met, and such other terms and conditions
as the Administrator, in its sole discretion, will determine.

(i) General Restrictions. The Administrator may set performance objective based
upon the achievement of Company-wide, departmental, business unit, or individual
goals (including, but not limited to, continued employment or service),
applicable federal or state securities laws, or any other basis determined by
the Administrator in its discretion.

 

-16-



--------------------------------------------------------------------------------

(ii) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Shares as “performance-based compensation” under Section 162(m)
of the Code, the Committee, in its discretion, may set performance objectives
based upon the achievement of Performance Goals. The Performance Goals shall be
set by the Committee on or before the latest date permissible to enable the
Performance Shares to qualify as “performance-based compensation” under
Section 162(m) of the Code. In granting Performance Shares that are intended to
qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Performance Shares under Section 162(m) of the Code
(e.g., in determining the Performance Goals).

(d) Earning of Performance Shares. After the applicable Performance Period has
ended, the holder of Performance Shares will be entitled to receive a payout of
the number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. After the grant of a Performance
Share, the Administrator, in its sole discretion, may reduce or waive any
performance objectives for such Performance Share.

(e) Form and Timing of Payment of Performance Shares. Payment of earned
Performance Shares will be made as soon as practicable after the expiration of
the applicable Performance Period. The Administrator, in its sole discretion,
may pay earned Performance Shares in the form of cash, in Shares (which have an
aggregate Fair Market Value equal to the value of the earned Performance Shares
at the close of the applicable performance period) or in a combination thereof.

(f) Cancellation of Performance Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Shares will be forfeited to the
Company, and again will be available for grant under the Plan.

15. Leaves of Absence. Unless the Administrator provides otherwise or except as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease commencing on the first day of any unpaid leave of absence and shall only
recommence upon return to active service.

16. Transferability of Awards. Unless determined otherwise by the Administrator
or as otherwise provided in the Plan, an Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution, and may be exercised, during the
lifetime of the Participant, only by the Participant. If the Administrator makes
an Award transferable, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate.

17. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Change in
Control.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award and the number of shares of Common Stock which have been
authorized for issuance under the Plan but

 

-17-



--------------------------------------------------------------------------------

as to which no Awards have yet been granted or which have been returned to the
Plan upon cancellation or expiration of an Award, as well as the price per
share, if any, of Common Stock covered by each such outstanding Award and the
162(m) fiscal year share issuance limits under Sections 7(a) and (b) hereof
shall, shall be proportionately adjusted for any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares should the Committee (in its sole
discretion) determine such an adjustment to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan. Such adjustment shall be made by the Board or the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, all outstanding Awards will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Administrator. The Administrator in its discretion may provide for a
Participant to have the right to exercise his or her Option, SAR or right to
purchase Restricted Stock until ten (10) days prior to such transaction as to
all of the Awarded Stock covered thereby, including Shares as to which the Award
would not otherwise be exercisable. In addition, the Administrator may provide
that any Company repurchase option or forfeiture rights applicable to any Award
shall lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised (with respect
to Options, SARs and right to purchase Restricted Stock) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding Award shall be assumed or an equivalent award substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Award, the Participant shall (i) fully vest in and have the
right to exercise the Option, SAR or right to purchase Restricted Stock as to
all of the Awarded Stock, including Shares as to which it would not otherwise be
vested or exercisable, and (ii) fully earn and receive a payout with respect to
other Awards. If an Award is not assumed or substituted for in the event of a
merger or Change in Control, the Administrator shall notify the Participant in
writing or electronically that (i) the Option, SAR or right to purchase
Restricted Stock shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and (ii) all outstanding Options, SARs
and rights to purchase Restricted Stock shall terminate upon the expiration of
such period and (iii) all other outstanding Awards shall be paid out immediately
prior to the merger or Change in Control. For the purposes of this paragraph,
the Award shall be considered assumed if, following the merger or Change in
Control, the assumed Award confers the right to purchase or receive, for each
Share of Awarded Stock subject to the Award immediately prior to the merger or
Change in Control, the consideration (whether stock, cash, or other securities
or property) received in the merger or Change in Control by holders of Common
Stock for each

 

-18-



--------------------------------------------------------------------------------

Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise (or payout or vesting, as applicable) of the Award,
for each Share of Awarded Stock subject to the Award, to be solely common stock
of the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or Change
in Control.

18. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

19. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval will be obtained in the manner and to the
degree required under Applicable Laws. The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (or electronic format) and signed by the
Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

20. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise or
payout, as applicable, of an Award unless the exercise or payout, as applicable,
of such Award and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise or payout, as
applicable, of an Award, the Company may require the person exercising such
Option, SAR or right to purchase Restricted Stock, or in the case of another
Award, the person receiving the payout, to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

 

-19-



--------------------------------------------------------------------------------

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

22. Severability. Notwithstanding any contrary provision of the Plan or an Award
to the contrary, if any one or more of the provisions (or any part thereof) of
this Plan or the Awards shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

23. Shareholder Approval. Subject to Section 19 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of five (5) years from the date of approval by the shareholders of the
Company unless terminated earlier under Section 19 of the Plan.

24. Non-U.S. Employees. Notwithstanding anything in the Plan to the contrary,
with respect to any employee who is resident outside of the United States, the
Administrator may, in its sole discretion, amend the terms of the Plan in order
to conform such terms to the requirements of local law or to meet the objectives
of the Plan. The Administrator may, where appropriate, establish one or more
sub-plans for this purpose.

 

-20-



--------------------------------------------------------------------------------

NANOMETRICS INCORPORATED

2005 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2005 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Stock Option (the “Notice of Grant”) and Terms and Conditions of Stock Option
Grant, attached hereto as Exhibit A (together, the “Option Agreement”).

 

Participant:

    

 

  

Address:

    

 

       

 

  

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

 

Grant Number     

 

   Date of Grant     

 

   Vesting Commencement Date     

 

   Number of Shares Granted     

 

   Exercise Price per Share     

$

   Total Exercise Price     

$

   Type of Option             Incentive Stock Option                Nonstatutory
Stock Option    Term/Expiration Date     

 

  

Vesting Schedule:

This Option will be exercisable, in whole or in part, in accordance with the
following vesting schedule:

[One third ( 1/3) of the Shares subject to the Option shall vest on the one
(1)-year anniversary of the Vesting Commencement Date, and one-third ( 1/3 ) of
the Shares subject to the Option shall vest on each one year anniversary of the
Vesting Commencement Date thereafter, subject to Participant continuing to be a
Service Provider through each such date.]

 

- 1 -



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable (to the extent vested) for three (3) months
after Participant ceases to be a Service Provider, unless such termination is
due to Participant’s death or Disability, in which case this Option will be
exercisable (to the extent vested) for twelve (12) months after Participant
ceases to be a Service Provider. Notwithstanding the foregoing sentence, in no
event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 17(c) of
the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement.
Participant has reviewed the Plan and this Option Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated above.

 

PARTICIPANT    NANOMETRICS INCORPORATED

 

  

 

Signature    By

 

  

 

Print Name    Title

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Administrator hereby grants to the Participant named in
the Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions of this Option Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 19(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Option
Agreement, the terms and conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code. Further, if for any reason this Option (or portion
thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan. In no event shall the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

2. Exercise of Option.

(a) Right to Exercise. This Option will be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of the Plan and this Option Agreement.

(b) Administrator Discretion to Accelerate. The Administrator, in its
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Shares subject to the Option at any time, subject
to the terms of the Plan. If so accelerated, such Shares subject to the Option
will be considered as having vested as of the date specified by the
Administrator.

(c) Method of Exercise. This Option will be exercisable in a manner and pursuant
to such procedures as the Administrator may determine, which will reflect the
election to exercise the Option, the number of Shares with respect to which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice will be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares (as such Exercise Price may be adjusted in accordance with the
terms of Section 17 of the Plan), together with any applicable tax withholding.
This Option will be deemed to be exercised upon the procedures designated by the
Administrator and upon receipt by the Company of the aggregate Exercise Price,
together with any applicable tax withholding.

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares will be considered transferred to
the Participant on the date on which the Option is exercised with respect to
such Shares.

 

- 1 -



--------------------------------------------------------------------------------

3. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which (i) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares, and
(ii) must be owned free and clear of any liens, claims, encumbrances or security
interests, if accepting such Shares, in the sole discretion of the
Administrator, shall not result in any adverse accounting consequences to the
Company.

4. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
the Plan and this Option Agreement will be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

5. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.

6. Tax Obligations.

(a) Withholding of Taxes. The Company will assess its requirements regarding
tax, social insurance and any other payroll tax withholding and reporting in
connection with this Option, including the grant, vesting or exercise of this
Option or sale of Shares acquired pursuant to the exercise of this option
(“tax-related items”). These requirements may change from time to time as laws
or interpretations change.

In the event the Company determines that it and/or a Parent or Subsidiary must
withhold any tax-related items as a result of Participant’s participation in the
Plan, the Participant agrees as a condition of the grant of this Option to make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements. The Company and/or a Parent or Subsidiary may, in its discretion,
withhold all applicable tax-related items from any wages or cash compensation
due to Participant. The Company (or the employing Parent or Subsidiary) may
instead, in its discretion, withhold a portion of the Shares that have an
aggregate market value sufficient to pay the minimum tax-related items required
to be withheld by the Company or the employing Parent or Subsidiary with respect
to the Shares. No fractional Shares will be withheld or issued pursuant to the
issuance of Shares; any additional withholding necessary for this reason will be
done by the Company through Participant’s paycheck.

 

- 2 -



--------------------------------------------------------------------------------

In the event the withholding requirements are not satisfied through the
withholding of Shares or, through Participant’s paycheck, as indicated above),
no Shares will be issued to Participant (or his or her estate) unless and until
satisfactory arrangements (as determined by the Administrator) have been made by
Participant with respect to the payment of any income and other tax-related
items which the Company determines must be withheld or collected with respect to
the exercise of the option. Participant acknowledges and agrees that the Company
may refuse to honor the exercise and refuse to deliver the Shares if such
withholding amounts are not delivered at the time of exercise. All income and
other tax-related items related to the Option and any Shares delivered in
connection with the exercise of the Option are the sole responsibility of the
Participant.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.

(c) Code Section 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the Option, (ii) an
additional twenty percent (20%) tax, and (iii) potential penalty and interest
charges. Participant acknowledges that the Company cannot and has not guaranteed
that the IRS will agree that the per Share exercise price of this Option equals
or exceeds the Fair Market Value of a Share on the Date of Grant in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a Share on the date of grant, Participant will be solely responsible for
Participant’s costs related to such a determination.

7. Death of Participant. Any distribution or delivery to be made to Participant
under this Option Agreement will, if Participant is then deceased, be made to
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives
Participant, the administrator or executor of Participant’s estate. Any such
beneficiary, administrator or executor must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.

8. Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Optioned Stock.

9. Severability. In the event that any provision of this Option Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Option Agreement will continue in full force and
effect.

 

- 3 -



--------------------------------------------------------------------------------

10. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Option Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon the Participant, the Company and all
other interested persons. No member of the Administrator will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Option Agreement.

11. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of exercise of the Option
as the Administrator may establish from time to time for reasons of
administrative convenience.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Option Agreement will be addressed to the Company, in care of its
Secretary, at 1550 Buckeye Drive, Milpitas, CA 95035 USA, or at such other
address as the Company may hereafter designate in writing.

13. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Option Agreement is governed by the internal substantive
laws but not the choice of law rules of California. For purposes of litigating
any dispute that arises under this Option or this Option Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation shall be conducted in the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Option Award is made
and/or to be performed.

14. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO

 

- 4 -



--------------------------------------------------------------------------------

NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

- 5 -



--------------------------------------------------------------------------------

NANOMETRICS INCORPORATED

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

1. Unless otherwise defined herein, the terms defined in the 2005 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this Notice
of Grant of Restricted Stock Units (the “Notice of Grant”) and Terms and
Conditions of Restricted Stock Units, attached hereto as Exhibit A (together,
the “Agreement”).

 

Participant:

    

 

  

Address:

    

 

       

 

  

2. Participant has been granted an Award of Restricted Stock Units, subject to
the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number     

 

     3. Date of Grant     

 

     4. Vesting Commencement Date     

 

     Number of Restricted Stock Units     

 

    

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

(a) [One-third ( 1/3rd) of the Restricted Stock Units subject to the Award will
vest on the one (1)-year anniversary of the Vesting Commencement Date, and an
additional one-third ( 1/3) of the Restricted Stock Units subject to the Award
will vest each annual anniversary thereafter (and if there is no corresponding
day, on the last day of the month), subject to Participant continuing to be a
Service Provider through each such date.]

(b) In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant’s right to acquire any Shares hereunder will
immediately terminate.

 

- 1 -



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT    NANOMETRICS INCORPORATED

 

  

 

Signature    By

 

  

 

Print Name    Title

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan the number of Restricted Stock Units
indicated in the Notice of Grant, subject to all of the terms and conditions in
this Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests (or at such later time indicated in this
Agreement). Unless and until the Restricted Stock Units will have vested in the
manner set forth in Sections 3,4 or Section 17 of the Plan, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with this Agreement will be paid to Participant (or in the event of
Participant’s death, to his or her properly designated beneficiary or estate) in
whole Shares, subject to Participant satisfying any applicable tax withholding
obligations as set forth in Section 6. Subject to the provisions of Section 4,
such vested Restricted Stock Units shall be paid in Shares as soon as
practicable after vesting, but in each such case no later than the date that is
two-and-one-half months from the end of the Company’s tax year that includes the
vesting date.

3. Vesting Schedule. Except as provided in Sections 4 and 11 and Section 17 of
the Plan, and subject to Section 5, the Restricted Stock Units awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a

 

- 3 -



--------------------------------------------------------------------------------

“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the Restricted Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company and
Participant’s right to acquire any Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Parent or Subsidiary) will withhold a
portion of the Shares that have an aggregate market value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company (or the employing Parent or
Subsidiary) with respect to the Shares, unless the Company, in its sole
discretion, requires the Participant to make alternate arrangements satisfactory
to the Company for such withholdings in advance of the arising of any
withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund provided
for any value of the Shares withheld in excess of the tax obligation as a result
of such rounding, all pursuant to such procedures as the Administrator may
specify from time to time.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until all income, employment and other taxes which the Company
determines must be withheld or collected with respect to such Shares have been
withheld. In addition and to the maximum extent permitted by law, the Company
(or the employing Parent or Subsidiary) has the right to retain without notice
from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any tax withholding obligations that the Company
determines cannot be satisfied through the withholding of otherwise deliverable
Shares. All income and other taxes related to the Restricted Stock Units and any
Shares delivered in payment thereof are the sole responsibility of the
Participant.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Secretary, at
1550 Buckeye Drive, Milpitas, CA 95035 USA, or at such other address as the
Company may hereafter designate in writing.

 

- 5 -



--------------------------------------------------------------------------------

11. Changes in Restricted Stock Units. In the event that as a result of a stock
or extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Restricted Stock Units will be
increased, reduced or otherwise affected, and by virtue of any such event the
Participant will in his or her capacity as owner of unvested Restricted Stock
Units which have been awarded to him or her (the “Prior Restricted Stock Units”)
be entitled to new or additional or different shares of stock, cash or other
securities or property (other than rights or warrants to purchase securities);
such new or additional or different shares, cash or securities or property will
thereupon be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock Units pursuant to this Agreement and the Plan. If the
Participant receives rights or warrants with respect to any Prior Restricted
Stock Units, such rights or warrants may be held or exercised by the
Participant, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be unvested Restricted Stock Units
and will be subject to all of the conditions and restrictions which were
applicable to the Prior Restricted Stock Units pursuant to the Plan and this
Agreement. The Administrator in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants;
provided, however, that the payment of such new or additional awards shall be
made at the same time or times as if such awards had vested in accordance with
the vesting schedule set forth on the first page of this Agreement (whether or
not the Participant remains employed by the Company or by one of its Affiliates
as of such date(s)).

12. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

 

- 6 -



--------------------------------------------------------------------------------

15. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Option Agreement will continue in full force and
effect.

 

- 7 -



--------------------------------------------------------------------------------

20 Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary or
advisable to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

- 8 -